Case: 20-60680     Document: 00515941466         Page: 1     Date Filed: 07/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 16, 2021
                                  No. 20-60680
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Joaquin Ernesto Ramos-Martinez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A094 855 806


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Joaquin Ernesto Ramos-Martinez, a native and citizen of El Salvador,
   petitions for review of the decision of the Board of Immigration Appeals
   (BIA) dismissing his appeal of an Immigration Judge’s (IJ) denial of his
   application for withholding of removal. He argues that the BIA erred in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60680      Document: 00515941466          Page: 2   Date Filed: 07/16/2021




                                    No. 20-60680


   affirming the IJ’s adverse credibility finding and that the BIA and IJ violated
   his due process rights.
          This court reviews the BIA’s decision and the IJ’s ruling, to the extent
   it affects the BIA’s decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir.
   2009). We review factual findings for substantial evidence and legal
   questions de novo. Iruegas-Valdez v. Yates, 846 F.3d 806, 810 (5th Cir. 2017).
   Under substantial evidence review, reversal is improper unless this court
   decides “not only that the evidence supports a contrary conclusion, but also
   that the evidence compels it.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
   2006) (quotation marks and citation omitted).
          Substantial evidence supports the adverse credibility determination
   because Ramos-Martinez’s testimony at his merits hearing conflicted with
   both his earlier testimony at his credible fear interview and his daughter’s
   statement regarding whether he was home when two men came to his house
   to threaten him. Avelar-Oliva v. Barr, 954 F.3d 757, 767-68 (5th Cir. 2020).
   Contrary to Ramos-Martinez’s assertion, the record does not compel a
   conclusion that the IJ and BIA should have given less weight to his credible
   fear interview since he was being detained at the time. See Suate-Orellana v.
   Barr, 979 F.3d 1056, 1060-61 (5th Cir. 2020).
          As to Ramos-Martinez’s argument that he was deprived of his due
   process right to a fair hearing, he did not exhaust this claim before the BIA.
   A due process claim is not subject to exhaustion unless it implicates a
   procedural error correctable by the BIA. See Roy v. Ashcroft, 389 F.3d 132, 137
   (5th Cir. 2004). To the extent Ramos-Martinez alleges an unexhausted
   procedural error “couched in terms of due process,” we do not have
   jurisdiction to consider it. Id. To the extent he attempts to assert a true due
   process claim that is not subject to exhaustion, he has abandoned his claim by




                                         2
Case: 20-60680      Document: 00515941466           Page: 3     Date Filed: 07/16/2021




                                     No. 20-60680


   failing to meaningfully brief it. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
   Cir. 2003).
          Accordingly, Ramos-Martinez’s petition for review is DISMISSED
   in part for lack of jurisdiction and DENIED in part.




                                           3